— Order, Appellate Term, First Department, entered April 6, 1990, which modified an order of the Civil Court, New York County (Peter Tom, J.), entered December 21, 1988, to the extent of granting plaintiffs partial summary judgment as to liability on the seventh cause of action and remanding the matter for an assessment of damages, unanimously affirmed, without costs.
In this action for wrongful cancellation of an insurance policy, defendant insurer’s notice of cancellation relied on generalized and incomplete language that could have referred to any of three different clauses of section 167-a (3) (b) of the former Insurance Law, now Insurance Law § 3425 (c) (2). In addition, the notice left blank a box that would have allowed defendant to indicate with code that it was cancelling on statutory grounds, and to incorporate, through the use of that code, language that would have complied fully with the statute (see, K & G Feathered Pets v Lo Presti, 100 AD2d 894). The notice of cancellation being ambiguous, Appellate Term correctly resolved the ambiguity against the insurer that issued it (see, Government Employees Ins. Co. v Mizell, 36 AD2d 452, 454).
We have considered the defendant’s other arguments and find them to be without merit. Concur — Milonas, J. P., Ellerin, Kupferman and Asch, JJ.